Eberhardt, Presiding Judge.
John Butts, Jr. was convicted in the Recorder’s Court of the City of Gainesville on a *141charge of disorderly conduct. He applied to and obtained from the Superior Court of Hall County a writ of certiorari. The city’s motion to dismiss based upon a failure of the applicant to file a properly approved bond under Code § 19-214 was denied and upon a hearing the conviction was set aside, the ordinance being declared to be void for vagueness and uncertainty. The city now appeals from the rulings and judgment of the superior court. Held:.
Argued September 15, 1972
Decided September 25, 1972.
'"The decision of the superior court on certiorari reversing the judgment of a municipal court convicting one of a violation of a municipal ordinance is not subject to review by this court.’ Mayor &c. of Hawkinsville v. Ethridge, 96 Ga. 326 (22 SE 985); Mayor &c. of Macon v. Wood, 109 Ga. 149 (34 SE 322).” City of Valdosta v. Goodwin, 21 Ga. App. 664 (94 SE 812); City of Albany v. Hardy, 26 Ga. App. 433 (106 SE 311); Cranston v. City of Augusta, 61 Ga. 572. The rule applies when the superior court has declared the ordinance to be invalid (City of Manchester v. Dunn, 38 Ga. App. 83 (142 SE 747)), or where it is held that the conviction was not. authorized by the evidence (City of Moultrie v. Csiki, 71 Ga. App. 13 (29 SE2d 785)), and even though the defendant failed to file a valid bond required under Code § 19-214. City of Dacula v. Allen, 103 Ga. App. 600 (120 SE2d 311). An appeal by the city will not lie on the ground that the judgment of the superior court is void (City of Manchester v. Rowe, 60 Ga. App. 567 (4 SE2d 477)), nor will it lie to the denial of the city’s motion to dismiss the writ. Mayor &c. of Hawkinsville v. Ethridge, 96 Ga. 326, supra. Only the accused may appeal an adverse judgment in a criminal proceeding. Code Ann. § 6-901. The city may, of course, appeal adverse rulings in matters other than criminal proceedings. City of Atlanta v. Stallings, 198 Ga. 510 (32 SE2d 256).

Appeal dismissed.


Deen and Clark, JJ., concur.

Palmour & Palmour, J. Ernest Palmour, Jr., for appellant.
Robinson, Buice, Harben & Strickland, Sam S. Harben, Jr., for appellee.